Citation Nr: 1516075	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-31 820	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral shoulder disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

In January 2015, the Veteran requested in writing to withdraw his appeal of service connection for bilateral shoulder disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to service connection for bilateral shoulder disabilities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In November 2012, the Veteran filed a substantive appeal to the RO's decision denying service connection for bilateral shoulder disabilities.  See September 2011 Rating Decision.  In a written statement submitted in January 2015, he requested withdrawal of his appeal of this issue.  See Video Hearing Election Form, dated January 16, 2015 and correspondence from DAV, dated January 28 2015.  In view of his expressed desire, further action with regard to this claim is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claim for entitlement to service connection for bilateral shoulder disabilities and it is dismissed.


ORDER

The appeal of entitlement to service connection for bilateral shoulder disabilities is dismissed.




		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


